UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7602 Excalibur Industries (Exact name of registrant as specified in its charter) Utah 87-0292122 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Post Office Box 650, Hibbing, Minnesota (Address or principal executive offices) (Zip Code) Registrant’s telephone number, including area code (218) 262-6127 Securities registered pursuant to Section 12 (b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $0.01 per share) None Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES ¨ NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. YES ¨ NO þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨ NO þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated files, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ¨ NO þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of November 30, 2012, and as of the date of this report, there has been no bid or asked prices available, nor has there been any market for or trading of the Company’s stock for many years. DOCUMENTS INCORPORATED BY REFERENCE None PART III Item 10.Directors, Executive Officers and Corporate Governance. (a)(b) & (e) Name Age Position Jay R. Mackie 71 President, Chief Executive Officer, and Chairman of Board of Directors Jack D. Powers 89 Vice President and Director Michael P. Johnson 58 Secretary, Treasurer, and Director Alan E. Nugent 69 Director John T. Morrow 71 Director Howard W. Hilshorst 67 Director Jay R. Mackie,President and Chief Executive Officer, Chairman of the Board of Directors Mr. Mackie was elected to the Board of Directors and appointed to these positions in 2012.He graduated from St. Olaf College (B.A., 1964) and has 50 years of mining related experience in areas of exploration, mine engineering, mine operations, automated mine and maintenance systems, IT systems, marketing and greenfield project development.Employed by Reserve Mining Company in engineering and operations departments (1964-1986), Caterpillar Venture Corp. 1987 as a field engineer in area of automated mining and maintenance management systems, self-employed mining/management consultant 1988 to present, Cyprus Northshore Mining as Mine Manager (1989-1994), Cliffs Northshore Mining (1994-1997) as Mine Manager, Cleveland-Cliffs (1997-2002) as Manager of Special Projects and market development, Bending Lake Iron Corp. (2006-2009) as Project Manager, and Bending Lake Iron Group Ltd. (2009- 2012 ) as Chief Operating Officer and Director.Jay is a member of the Society for Mining, Metallurgy and Exploration (SME) and Canadian Institute of Mining (CIM). Jack D. Powers, Vice President, Director Mr. Powers obtained a B.A. Degree in Business and Accounting from the University of Minnesota and a B.S. in Mechanical Engineering from Michigan Technological University.He worked as a manager for Longyear Drilling Company, Boyles Brothers, and Joy for many years and as a self-employed drilling consultant. Michael P. Johnson, Secretary and Treasurer, Director Mr. Johnson was elected to serve in these positions in 2012.He graduated with a B.S. in Electrical Engineering from Lehigh University and was granted his Professional Engineers License in 1981.He has worked in the natural resource industry for 36 years; 25 years with Pickands Mather and Cleveland-Cliffs and 11 years for various engineering firms and junior miners as an independent consultant.Mr. Johnson is a long standing member of the Society for Mining, Metallurgy and Exploration (SME) and a member of the Canadian Institute of Mining (CIM). Alan E. Nugent, Director Mr. Nugent is a partner and founder of the Salt Lake City based The Foresight Group LLC.He has been actively engaged in the financial services industry for 37 years, licensed and doing business in eight states.Mr. Nugent obtained his B.S. Degree in Geography from the University of Utah in 1968. John T. Morrow, Director Mr. Morrow is a CPA and private investor.He served at the Chicago office of the Securities and Exchange Commission from 1987 through 2006.Mr. Morrow attended Loyola University Chicago to obtain an Accounting degree and has worked for Arthur Anderson, American Cyanamid, Touche Ross, a Wall Street bank subsidiary of CIT, and was Audit Manager of an industrial gas subsidiary of Houston Natural Gas.He also served 27 years in the Navy/Army Reserves. Howard W. Hilshorst, Director Mr. Hilshorst has Bachelor (1970) and Master (1972) Degrees in Metallurgical Engineering from Michigan Technological University, and has more than 36 years of leadership experience in the mining industry. Most recently he served as President and CEO of Superior Mineral Resources LLC (“SMR”).On October 1, 2012, Mr. Hilshorst retired from SMR becoming an independent management consultant.Formerly he served as Executive Vice President of Minnesota Steel Industries LLC and as President and CEO of EVTAC Mining, a 5 million ton iron ore mining and pellet plant operation in northeastern Minnesota.Mr. Hilshorst has also held various management positions at three other iron ore mines in northeastern Minnesota, as well as copper producing mines in Michigan and Arizona. He is a member of the Society for Mining, Metallurgy and Exploration (SME). 2 (c) Excalibur has two employees, Jay R. Mackie and Michael P. Johnson. (d) There are no family relationships between any Excalibur Director and Executive Officer or nominee for Director. (f) No Officer, Director, or nominee for Director has been involved in any legal proceedings involving federal bankruptcy laws, or any state insolvency laws, or has been convicted or named in a criminal proceeding, or is the subject of any order, judgment, or decree limiting him in any activity, or from engaging in any type of business practice, or from engaging in any activity in connection with the purchase or sale of any security, or in connection with any violation of federal or state security laws. 3 SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Excalibur Industries By/s/ Jay R.Mackie August 26, 2015 Jay R. MackieDate President, Chief Executive Officer (Principal Executive Officer) 4
